       Case 2:19-cv-00103-SWW Document 17 Filed 05/15/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION

DIANE ROSE CONLEY                                                 PLAINTIFF

V.                    NO. 2:19CV00103 SWW/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                             DEFENDANT

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.

      DATED this 15th day of May, 2020.

                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
